Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing FOR IMMEDIATE RELEASE CURTISS-WRIGHT REPORTS 2 MONTH FINANCIAL RESULTS; INCREASES GUIDANCE - - - Sales increase 18%; Operating Income up 16%; Backlog at Record Level ROSELAND, NJ  July 26, 2007  Curtiss-Wright Corporation (NYSE: CW) today reports financial results for the second quarter and six months ended June 30, 2007. The highlights are as follows: Second Quarter 2007 Operating Highlights Net sales for the second quarter of 2007 increased 18% to $365.6 million from $309.6 million in the second quarter of 2006. Operating income in the second quarter of 2007 increased 16% to $38.4 million from $33.1 million in the second quarter of 2006. Net earnings for the second quarter of 2007 increased 1% to $21.4 million, or $0.48 per diluted share, from $21.1 million, or $0.48 per diluted share, in the second quarter of 2006. Net earnings for the second quarter of 2006 were favorably impacted by a lower effective tax rate resulting from one-time tax benefits of $3.6 million. Six Months 2007 Operating Highlights Net sales for the first six months of 2007 increased 18% to $698.2 million from $592.2 million in the first six months of 2006. Operating income in the first six months of 2007 increased 27% to $73.6 million from $57.7 million in the first six months of 2006. Net earnings for the first six months of 2007 increased 23% to $40.9 million, or $0.91 per diluted share, from $33.4 million, or $0.75 per diluted share, in the first six months of 2006. Net earnings for the first six months of 2006 were favorably impacted by a lower effective tax rate resulting from one-time tax benefits of $3.6 million. New orders received in the first six months of 2007 were $758.3 million, up 16% compared to the first six months of 2006. At June 30, 2007, our record high backlog was $1,042 million, up 19% from $875.5 million at December 31, 2006. Curtiss-Wright Corporation, Page 2 We are pleased to report increased sales and operating income for the second quarter of 2007, commented Martin R. Benante, Chairman and CEO of Curtiss-Wright Corporation. Our solid operating income performance in the second quarter was led by our Motion Control and Metal Treatment segments, which experienced organic operating income growth of 19% and 11%, respectively, compared to the prior year period. From a market perspective, our commercial sales continue to be strong with 20% overall organic sales growth in the second quarter of 2007, driven primarily by organic growth of 53% in the oil and gas market and 21% in the commercial aerospace market. Our record backlog is a clear indication of the success of our products and programs and provides great momentum for the second half of the year. We continue to invest in a number of military and commercial development programs and we expect these investments to provide future growth opportunities and improved profitability. Additionally, during the second half of the year, the ramp up of our military and commercial programs will generate higher operating margins. Sales Sales growth in the second quarter of 2007 was driven by organic growth in some of our base businesses and contributions from our 2007 and 2006 acquisitions as compared to the prior year period. The base businesses generated overall organic sales growth of 12% for the second quarter 2007 as compared to the prior year period. The organic sales growth in the second quarter of 2007 was driven by our Flow Control and Motion Control segments, which experienced organic sales growth of 14% and 13%, respectively, compared to the prior year period. Our Metal treatment segment achieved organic sales growth of 9% in the second quarter of 2007 as compared to the prior year period. In the second quarter of 2007, acquisitions made since March 31, 2006 contributed $17.6 million in incremental sales over the comparable prior year period. In our base businesses, higher sales from our Motion Control segment to the commercial aerospace and ground defense markets, higher sales from our Flow Control segment to the oil and gas and general industrial markets, and higher sales from our Metal Treatment segment of global shot peening and specialty coatings services all contributed to the quarterly organic sales growth. In addition, foreign currency translation positively impacted sales by $4.0 million for three months ended June 30, 2007, as compared to the prior year period. Operating Income Operating income for the second quarter of 2007 increased 16% over the comparable prior year period. The organic operating income growth for the second quarter of 2007 was 13%, led by our Motion Control and Metal Treatment segments, which experienced solid organic growth of 19% and 11%, respectively, compared to the prior year period. The organic operating income for our Flow Control segment decreased 25%, mainly due to cost overruns on a development contract for the U.S. Navy and business consolidation costs and related labor inefficiencies. In addition, the Flow Control segment continues to invest in development on certain commercial programs, which have an adverse impact on the margins in the short-term, but should provide good growth opportunities in the future. Non-segment operating income (expense) improved $3.4 million primarily due to lower unallocated medical costs under the Companys self-insured medical insurance plan and lower pension expense. In addition, foreign currency translation favorably impacted operating income by $0.4 million for the second quarter 2007, compared to the prior year period. Curtiss-Wright Corporation, Page 3 Net Earnings Net earnings increased 1% for the second quarter of 2007 over the comparable prior year period. Operating income from our business segments increased $1.9 million for the second quarter of 2007 over the prior year period. Our effective tax rate for the second quarter of 2006 was favorably impacted by one-time tax benefits of $3.6 million. Interest expense for the second quarter of 2007 was down due to lower debt levels, partially offset by higher interest rates, as compared to the prior year period. Cash Flow Net cash provided by operating activities for the first six months of 2007 was $53.1 million, a significant improvement from $1.0 million in the first six months of 2006. Our 2007 free cash flow, defined as cash flow from operations less capital expenditures, was $29.1 million for the first six months of 2007, as compared to a loss of ($16.1) million in the first six months of 2006. All three operating segments experienced improved results. The improved cash flow resulted primarily from $36 million in advance payments received in the second quarter of 2007 for the AP1000 program. In addition, higher earnings and more efficient working capital management contributed to the improvement. Segment Performance Flow Control  Sales for the second quarter of 2007 were $163.2 million, up 26% over the comparable period last year due to solid organic growth and the contribution from the 2006 and 2007 acquisitions. Sales from the base businesses increased 14% in the second quarter of 2007 as compared to the prior year period. This organic sales growth was due to higher sales to the oil and gas market, led by increased demand for coker valve products, as well strong sales of other valves and field service work within the market as worldwide refineries continue to invest in increasing capacity, improving worker safety, and operational efficiencies. Sales of this segment were positively affected by foreign currency translation of $0.5 million in the second quarter of 2007 compared to the prior year period. Operating income for this segment decreased 17% in the second quarter of 2007 compared to the prior year period. This segments organic operating income decreased 25% in the second quarter of 2007 due to cost overruns on certain U.S. Navy development contracts. In addition, labor inefficiencies, business consolidation costs, and higher material costs experienced within our oil and gas market contributed to the operating income decline. This segment continues to invest in development on certain commercial programs, which have an adverse impact on the margins in the short-term, but should provide good opportunity in the future. These items were partially offset by the higher sales volume. Operating income of this segment was minimally affected by foreign currency translation in the second quarter of 2007 compared to the prior year period. Motion Control  Sales for the second quarter of 2007 of $138.9 million increased 13%, all organic, over the comparable period last year. This growth was due primarily to higher sales of OEM actuator and sensor products and repair and overhaul services to the commercial aerospace market, and increased sales of embedded computing products to the ground defense market, Curtiss-Wright Corporation, Page 4 partially offset by lower sales to other governmental agencies.
